Opinion issued May 27, 2010.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01067
———————————
MARIA
THERESA BALDWIN, Appellant
V.
ROBIN BALDWIN, Appellee

 

 
On Appeal from the 280th District Court 
Harris County, Texas

Trial Court Case No.  2009-71360
 

MEMORANDUM OPINION
Appellant, Maria Theresa Baldwin, has neither
established indigence, nor paid or made arrangements to pay the clerk’s fee for
preparing the clerk’s record.  See Tex.
R. App. P. 20.1 (listing requirements for establishing indigence)
37.3(b)(allowing dismissal of appeal if no clerk’s record filed due to
appellant’s fault).  After being notified
that this appeal was subject to dismissal, appellant, Maria Theresa Baldwin did
not adequately respond.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case).
We dismiss the appeal for want of prosecution for
failure to pay or make arrangements to pay the clerk’s fee.  We deny all pending motions.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Bland and Sharp.